In an action to recover damages, inter alia, for fraud, the plaintiff appeals from an order of the Supreme Court, Queens County (Dunkin, J.), dated August 16, 1994, which granted the motion of the defendant Joseph T. Santangelo to dismiss the complaint insofar as it is asserted against him based on, among other things, the failure to state a cause of action.
Ordered that the order is reversed, with costs, the motion is *698denied, and the complaint is reinstated insofar as it is asserted against the defendant Joseph T. Santangelo.
Contrary to the contentions of the defendant Joseph T. San-tangelo, the complaint stated cognizable causes of action to recover damages, inter alia, for fraud, as against him (see, Stukuls v State of New York, 42 NY2d 272, 275). Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.